Citation Nr: 1019855	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include cardiomyopathy with congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to February 
1999 and additional U.S. Navy and U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A hearing was held at the RO before 
the Board in August 2009.  A transcript of those proceedings 
is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
current cardiovascular disability, to include cardiomyopathy 
with congestive heart failure, is not related to active 
service.

3.  The Veteran's current cardiovascular disease was not 
diagnosed within one year of his discharge from active 
service.


CONCLUSION OF LAW

A cardiovascular disability, to include cardiomyopathy with 
congestive heart failure, was not incurred in active service 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim of service connection for a cardiovascular 
disability, to include cardiomyopathy with congestive heart 
failure, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
undersigned in August 2009.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file, and the Veteran does not appear to contend otherwise.  

As to the Veteran not being provided a VA examination to 
ascertain the origins or etiology of her heart disability, 
the Board finds that such is not required pursuant to 
38 C.F.R. § 3.159(c)(4) as the record does not contain 
competent evidence of an in-service heart disability or any 
findings that have been identified as precursors to the 
current heart disability.  For this reason, the Board finds 
that a medical examination and/or opinion is not necessary to 
decide the claim in that any such opinion could not establish 
the existence of the claimed in-service injury.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board 
will now turn to the merits of the Veteran's claim.

The Veteran contends that she incurred a cardiovascular 
disability, to include cardiomyopathy with congestive heart 
failure, during active service.  She testified before the 
Board that she noticed that her general health changed after 
having her first child in 1995.  It was not until 2007, 
however, when her activities became so limited that she was 
determined to have a heart condition.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including cardiovascular-renal disease (including 
hypertension), and endocarditis (covering all forms of 
valvular heart disease) are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
cardiovascular disability, to include cardiomyopathy with 
congestive heart failure, as there is no evidence of a heart 
disability having manifest during service or within one year 
of discharge from active duty.  Despite the Veteran's 
assertions to the contrary, there is no evidence in her 
voluminous service treatment records that she experienced a 
cardiovascular disability at any time during active service.  
The Board recognizes that the Veteran reported a medical 
history of low blood pressure at her enlistment physical 
examination in March 1994 and her blood pressure was 100/62 
at that examination.  The Veteran's chest x-ray in May 1994 
was normal and an echocardiogram in May 1994 showed a normal 
sinus rhythm.  The Veteran's separation physical examination 
in January 1999 also showed no heart complaints or problems 
and her heart was normal clinically.  Thus, the medical 
evidence does not show that the Veteran experienced a 
cardiovascular disability, to include cardiomyopathy with 
congestive heart failure, during active service.  The medical 
evidence also shows that the Veteran did not experience a 
cardiovascular disability within the first post-service year 
(i.e., by February 2000).  

On VA general medical examination in June 1999, physical 
examination showed that the Veteran's heart was not enlarged 
clinically.  There were good quality heart tones of normal 
intensity and no murmurs.  A chest x-ray in June 1999 showed 
no acute disease and borderline heart size or minimal 
cardiomegaly.  Thus, this evidence does not reflect that the 
Veteran experienced a cardiovascular disability, to include 
cardiomyopathy with congestive heart failure, within the 
first year following her discharge from active service.  
There is no medical evidence to refute the objective findings 
of June 1999.  Accordingly, absent competent medical evidence 
that a cardiovascular disability, to include cardiomyopathy 
with congestive heart failure, was incurred during active 
service or within the first post-service year, the Board 
finds that service connection for this disability is not 
warranted on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran also is not entitled to service connection for a 
cardiovascular disability, to include cardiomyopathy with 
congestive heart failure, on a direct service connection 
basis.  As noted, the Veteran's service treatment records 
show no complaints of or treatment for a cardiovascular 
disability.  The post-service medical evidence shows that the 
Veteran currently experiences a cardiovascular disability 
(variously diagnosed as cardiomyopathy with congestive heart 
failure).  The Veteran's post-service medical records dated 
beginning in February 2007, or eight years after her 
separation from service in February 1999, indicate that she 
has been hospitalized since service separation for treatment 
of her current cardiovascular disability.  These records also 
indicate that the Veteran may be awaiting a heart transplant 
on a non-emergency, non-critical basis.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran is in receipt of Social Security Administration 
(SSA) disability benefits for congestive heart failure 
effective May 31, 2006.  SSA decisions are not binding on VA 
but, in any event, the SSA records do not reflect that 
inservice etiology of the Veteran's heart disability.  More 
importantly, none of the Veteran's post-service VA and 
private treating physicians have related her current 
cardiovascular disability to active service or any incident 
of such service.  

The Veteran testified in August 2009 that her VA treating 
physician had opined in an April 2007 letter that her current 
cardiovascular disability, to include cardiomyopathy with 
congestive heart failure, was related to active service.  A 
review of the April 2007 letter from the Veteran's VA 
treating physician indicates, however, that she stated that 
the Veteran's "medical condition is permanent and not 
reversible."  This VA examiner also described the Veteran's 
job limitations due to her medical condition.  This examiner 
did not discuss in her April 2007 letter (or in any 
subsequent treatment records) any contended causal 
relationship between the Veteran's current cardiovascular 
disability, to include cardiomyopathy with congestive heart 
failure, and active service.  

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Veteran is competent to report what she observed in 
active service (i.e., that she experienced low blood 
pressure).  To the extent that the Veteran is claiming to 
have experienced continuous cardiovascular symptomatology 
since active service, however, she is not found to be 
credible.  Indeed, her claim was not filed until April 2007, 
or more than eight years after her service separation in 
February 1999, when she was hospitalized for treatment of her 
current cardiovascular disability.  If she had been 
experiencing continuous cardiovascular symptoms since service 
separation, it would be expected that she would have raised a 
claim much sooner.  The Veteran also has not shown that she 
has the expertise required to diagnose a cardiovascular 
disability.  Nor is the Veteran competent to offer an opinion 
regarding any causal relationship between her current 
cardiovascular disability and active service.  Again, there 
is no documentation of any findings with respect to a 
cardiovascular disability in service.  While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record showing no 
nexus between the current cardiovascular disability and 
active service.

Absent credible evidence of continuity and absent objective 
evidence, to include a medical nexus, relating the Veteran's 
current cardiovascular disability, to include cardiomyopathy 
with congestive heart failure, to active service, the Board 
finds that service connection for this disability is not 
warranted on a direct basis.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular 
disability, to include cardiomyopathy with congestive heart 
failure, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


